Citation Nr: 1015605	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for chronic anxiety disorder.

2.  Entitlement to an initial disability rating in excess of 
30 percent for atrioventricular block, status post cardiac 
pacemaker.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

A September 2005 rating decision denied the Veteran's claims 
of entitlement to increased disability ratings for chronic 
anxiety disorder and hypertensive vascular disease.  A 
November 2005 rating decision continued the disability 
ratings assigned to the Veteran's chronic anxiety disorder 
and hypertensive vascular disease, and granted service 
connection for atrioventricular block, status post cardiac 
pacemaker.  At the time of the November 2005 rating decision, 
the RO assigned a 100 percent disability rating, effective 
September 2, 2005, and a 10 percent disability rating, 
effective December 1, 2005, to the Veteran's atrioventricular 
block, status post cardiac pacemaker.  By an April 2006 
rating decision, the disability rating assigned to the 
Veteran's atrioventricular block, status post cardiac 
pacemaker, was increased to 30 percent, effective December 1, 
2005. 

In January 2009, the Board denied the Veteran's claim of 
entitlement to an increased disability rating for 
hypertensive vascular disease and remanded the issues of 
entitlement to increased disability ratings for chronic 
anxiety disorder and atrioventricular block, status post 
cardiac pacemaker, for additional development.  The file has 
now been returned to the Board for further consideration.

The Board notes that the Veteran has not responded to recent 
communication from the AMC regarding his appeals.  The 
Veteran has failed to report to a number of physical 
examinations scheduled to develop the issues on appeal.  
Also, the Veteran's brother, in a September 2005 statement, 
asserted that the Veteran did not have the capacity to 
process his claims.  While the RO cited the September 2005 
statement in its November 2005 rating decision, there is no 
evidence that the RO adjudicated the issue of competency.  
Most recently, in a February 2006 statement, the Veteran's 
son described the Veteran's psychiatric condition to include 
unusual behavior and a "loss of contact with reality".  
Thus, the Board finds that the evidence of record raises the 
issue of whether the Veteran is competent.

The issue of the Veteran's competency has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay further 
development is needed prior to disposition of the claims.  
Specifically, further development is warranted as certain 
actions requested in the January 2009 Board remand have not 
been performed in full.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) 
(noting that the Board errs as a matter of law when it fails 
to ensure compliance with a remand).

In the January 2009 Board remand, the Board noted that the 
Veteran's most recent VA treatment records associated with 
the claims file were dated in July 2006.  The Board also 
noted that because VA is on notice that there are additional 
records that may be applicable to the Veteran's claims and 
because these records may be of use in deciding the claims, 
these records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board directed the 
RO/AMC to contact the Veteran to provide the names, 
addresses, and dates of treatment of all providers, VA or 
non-VA, since July 2006.  The AMC requested such information 
in a February 2009 letter to the Veteran.  To date, there has 
been no response from the Veteran.

Despite the fact that the Veteran did not respond to the 
AMC's February 2009 letter, the Board, in its January 2009 
remand, determined that there were additional records that 
were relevant to the present claims and that such records 
should be obtained.  Thus, on remand, the AMC must obtain and 
associate the Veteran's VA treatment records from the VA 
Outpatient Clinic (VAOPC) in Ponce, Puerto Rico, and the VA 
Medical Center (VAMC) in San Juan, Puerto Rico, dated from 
July 2006 to the present.  Stegall v. West, 11 Vet. App. 268 
(1998)

Also in the January 2009 Board remand, the Board directed the 
RO/AMC to schedule the Veteran for a VA examination in 
relation to his claim of entitlement to an increased initial 
disability rating for atrioventricular block, status post 
cardiac pacemaker.  The Board posed a number of medical 
questions and requested that a rationale be provided for any 
opinion rendered.  The Veteran underwent VA examination in 
August 2009.  Subsequent to review of the opinion rendered by 
the VA examiner in September 2009, the AMC requested an 
addendum to the opinion, and specifically requested that the 
examiner provide a rationale for any opinion rendered.  
Review of the October 2009 addendum indicates that a 
rationale for the opinions rendered remains outstanding.  
Thus, on remand, the VA examiner must be asked to provide an 
additional addendum to her examination report to include a 
rationale for any opinion rendered, specifically, rationale 
for the diagnoses provided.  Stegall v. West, 11 Vet. App. 
268 (1998)
  
The Board notes that the Veteran has failed to appear to a 
number of physical examinations, specifically 
electrocardiogram and echocardiogram testing requested in 
conjunction with the above-referenced August 2009 VA 
examination.  As this remand directs the RO to forward the 
Veteran's claims file to the VA examiner for compliance with 
the January 2009 Board remand, on the present remand, the 
Veteran should be provided with an additional opportunity to 
report for such testing.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the Veteran's treatment 
records from the VAOPC in Ponce, Puerto 
Rico, and the VAMC in San Juan, Puerto 
Rico, dated from July 2006 to the 
present.  Any and all responses, 
including negative responses, from any 
facility must be associated with the 
claims file. 

2.  Schedule the Veteran for an 
appointment to undergo VA 
electrocardiogram and echocardiogram 
testing.  The claims file must be 
properly documented regarding any 
notifications to the Veteran as to the 
scheduled appointment.

3.  Subsequent to the above-directed 
testing, forward the Veteran's claims 
file to the examiner who conducted the 
VA examination in August 2009 and 
submitted the examination reports dated 
in September 2009 and October 2009.  If 
the examiner is not available, or if 
she determines that an additional VA 
examination is required, schedule the 
Veteran for a VA examination.  If the 
Veteran is scheduled for a VA 
examination, the claims file must be 
properly documented regarding any 
notifications of such.

The examiner must review the results of 
any recent testing, if any, and provide 
a rationale for any opinion rendered in 
the September 2009 and October 2009 
examination reports.  Specifically, the 
examiner must provide a rationale for 
the diagnoses provided and the 
diagnoses she ruled out.  The examiner 
must indicate if there exists evidence 
of cardiac hypertrophy or dilation on 
x-ray examination conducted in August 
2009, or on any subsequent testing.  
The examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the AMC must implement 
corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to a disability 
rating in excess of 30 percent for 
chronic anxiety disorder and an initial 
disability rating in excess of 30 
percent for atrioventricular block, 
status post cardiac pacemaker, 
considering any additional evidence 
added to the record.  If any action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a Supplemental Statement of the Case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



